Citation Nr: 0724208	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  04-28 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1971 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDING OF FACT

The veteran's current migraine headaches are not related to 
any injury or disease incurred during his military service.


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
July 2002, prior to the initial AOJ decision.  Although this 
notice was deficient in that it failed to provide notice to 
the veteran of the fourth Pelegrini II element, notice of 
this element was provided in a February 2005 letter.  These 
letters read as a whole advised the veteran of all the 
Pelegrini II elements as stated above.  The veteran responded 
in April 2005 that he had no additional evidence to support 
his claim.  Thus the Board finds that the deficiency in the 
July 2002 notice was cured and is nonprejudicial error as the 
veteran has been afforded appropriate notice and had actual 
knowledge of the fourth Pelegrini II element based upon that 
notice.  Although there was no subsequent adjudication, the 
Board finds that none was required as the veteran responded 
to the February 2005 notice that he had no additional 
evidence to submit.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The Board also notes that the veteran has not been provided 
notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  However, given the denial of the veteran's 
claim, any questions as to a disability rating or effective 
date are moot.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice on these 
elements of his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran identified evidence in connection with 
his claim, which indicates he knew of the need to provide VA 
with information and evidence in support of his claim.  Thus 
the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are of record.  VA 
outpatient records are in the file for treatment from June 
1998 through February 2005.  The veteran did not identify any 
private medical treatment records related to his claimed 
condition, despite being asked to do so.  The veteran was 
notified in the rating decision, Statement of the Case and 
Supplemental Statements of the Case of what evidence the RO 
had obtained and considered in rendering its decision.  He 
reported in an April 2005 statement that he had no additional 
evidence to submit.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).   VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Board finds, 
however, that VA was not required to provide an examination 
because there is insufficient evidence to establish that the 
veteran's migraine headaches are related to his military 
service.  His service medical records show no pertinent 
complaints or diagnoses of chronic migraine headaches.  
Furthermore, although the veteran has alleged a continuity of 
symptomatology since his separation of service, the medical 
evidence does not show treatment for chronic migraine 
headaches until at least 27 years after service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed.Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  Since there is no evidence 
indicating that a possible nexus, or relationship, exists 
between the claimed condition and the veteran's military 
service, VA examination was not required to be provided.  
38 C.F.R. § 3.159(c)(4)(i)(C) (2006). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA treatment records from June 1998 through February 2005 
show a history of migraine headaches treated with oral 
Imitrex.  Thus, the evidence currently shows the claimed 
disability.  The evidence fails to show, however, that his 
current migraine headaches are related to any injury or 
disease incurred in or aggravated by service.  

The veteran asserts that, during a wall climbing exercise in 
boot camp, a man above him slipped and kicked the veteran in 
the head, knocking off his helmet and clipping the side of 
his head.  He says that he felt lightheaded, but he finished 
the day's exercises.  However, that evening he did not eat 
because he did not feel well, and he blacked out and was 
transported to the hospital.  He says he told the doctor that 
examined him what happened to cause his pain and dizziness, 
and the doctor took some x-rays and said that something 
needed to be removed from his head because it was causing an 
obstruction of the blood flow.  The veteran says he cannot 
remember the specific name the doctor called it.  He says the 
doctor then shaved his head and proceeded to remove whatever 
he called it.  He spent a night in the hospital.  Afterward, 
he says he was told not to wear his helmet, which caused him 
to be reprimanded several times.  He says that he was 
approached by a First Sergeant and asked if he would like to 
go home "under the circumstances," but the veteran told him 
no.  The veteran says that after the excision of the thing 
from his head, he suffered with headaches on and off long 
after his departure from basic training and still to this 
day.  He states that he does not deny that he may have had a 
condition unbeknownst to him or his family but that the kick 
in the head that day started the headaches that he continues 
to have.  The veteran states that he was discharged from 
service because of this problem.

The veteran's account is not reflected in the service medical 
records.  They show that the veteran was first examined for 
fitness for duty in September 1970.  The Report of Medical 
History does not show a history given of any headaches or any 
associated head problems, nor are any seen on the Report of 
Medical Examination.  The veteran entered into active duty on 
January 7, 1971.  Less than a month later, on February 2, 
1971, the veteran was seen at the Dispensary at the U.S. Army 
Hospital at Fort Jackson, South Carolina, with complaints of 
a painful lump at the right temporal scalp area with 
headache.  The treatment note indicates the veteran reported 
having this problem for two years.  Physical examination did 
not show that the lump was mobile.  Skull series was 
negative.  The veteran was referred to the surgical clinic, 
which determined that it was probably a lymph node and 
recommended excision because of the pain.  

The veteran underwent excision of this lump on February 4, 
1971, which was identified as an hemangioma of the scalp.  He 
was admitted overnight for observation.  Tissue examination 
report shows a 1 cm by 1 cm lesion was submitted for testing.  
Preoperative diagnosis was "lesion of scalp," and 
postoperative diagnosis was "hemangioma of scalp."  The 
pathological report's diagnosis was capillary and cavernous 
hemangioma.

No complaints of headache are seen until April 14, 1971.  The 
veteran was seen in the emergency room at the U.S. Kenner 
Army Hospital with complaints of headache and dizziness.  
Blood pressure was 146/90, pulse was 112, oral temperature 
was 98.6 degrees and rectal temperature was 100 degrees.  
Unfortunately the handwriting on this treatment note is 
almost illegible, but it does not appear that the assessment 
was that the veteran had a migraine headaches.    

No additional complaints of or treatment for headaches are 
seen in the service medical records.  The service medical 
records do, however, include a Summary of Medical Board 
Review conducted in July 1971.  This summary indicates that 
the veteran had a history of severe emotional problems dating 
back to age 12 with hospitalization at the age of 15.  It is 
indicated that the veteran was able to cope with military 
training until April 23, 1971, when he first sought help for 
severe nightmares at the hospital dispensary at Fort Lee, 
Virginia, and thereafter he sought relief from these symptoms 
by going AWOL twice.  One of his major coping mechanisms was 
to preach his religious beliefs but, when he found out he 
would not be able to do this in the Army, he experienced ego 
disorganization of a severe degree.  The findings were that 
the veteran was a fearful agitated young adult who appeared 
quite anxious with somewhat disorganized thinking.  The 
diagnosis was latent schizophrenia that had existed since the 
veteran's preteen years.  Because of this, the veteran was 
found medically unfit for enlistment, and he was separated 
from service.  Medical Board Proceedings determined that the 
veteran's psychiatric disability was not incurred in the line 
of duty but existed prior to entry on active duty.  

The veteran underwent a separation examination in July 1971.  
In his Report of Medical History, the veteran failed to 
report any history of a head injury or frequent or severe 
headaches.  Furthermore, the Report of Medical Examination 
failed to make any objective findings of any abnormality 
relating to the veteran's head or any neurologic problem that 
would cause headaches.  It also failed to find any residuals 
from the excision of the hemangioma.  

Thus the service medical records show the veteran was treated 
for an hemangioma in service that was excised without any 
sequela.  There are no follow up records to indicate that the 
veteran had any complications related to the hemangioma or a 
head injury, including chronic headaches.  The one treatment 
record post-excision of the hemangioma does not indicate any 
complaint of or a diagnosis of chronic headaches, nor does it 
relate a history of head injury.  

Furthermore, the service medical records fail to corroborate 
the veteran's story that the discovery and excision of the 
hemangioma was due to an injury incurred during training or 
that the veteran had a syncopal episode that required being 
transported to the hospital.  Rather the first treatment 
record on February 2, 1971, shows the veteran was seen at the 
Dispensary and then at the surgical clinic.  The February 2, 
1971, treatment notes show that the veteran checked into the 
surgical clinic at 1450 hours that day.  Thus these treatment 
records show the veteran was treated in the afternoon on 
February 2, 1971.  There is no record of the veteran being 
treated in the evening after a syncopal episode caused by a 
kick to the head.  In addition, these treatment notes do not 
report any history or complaint of a head injury as the cause 
of the veteran's symptoms.  Rather they show that the veteran 
reported having this problem for two years, indicating that 
this was not a new onset of symptoms.  

Also, the service medical records fail to show any follow up 
treatment for complaints of chronic headaches caused by the 
hemangioma or its excision, or by any head injury.  The 
single treatment record seen in April 1971 does not appear to 
be related to the previous treatment for the hemangioma or 
any head trauma.  

Additionally, the service medical records do not corroborate 
the veteran's statement that he was discharged because of 
chronic headaches caused by head trauma or the hemangioma and 
its excision.  Rather the service medical records show the 
veteran went AWOL twice, and was evaluated by psychiatry 
during a period of confinement at the Personnel Confinement 
Facility at Fort Knox, Kentucky, in July 1971.  He was 
diagnosed to have latent schizophrenia, which preexisted 
service, and he was determined to be medically unfit for 
enlistment.  This was the reason for his separation from 
service and not chronic headaches.  

Thus the Board finds that the service medical records do not 
support the veteran's contentions of an in-service incurrence 
of a head injury that caused migraine headaches.  The Board 
finds these records to be more probative than the veteran's 
current statements regarding the events that occurred in 
service.  As previously discussed, there are many 
inconsistencies between what is shown in the service medical 
records and what the veteran has said in support of his 
claim.  Thus the veteran's current statements lack probative 
weight as they are not supported by the record and are 
inconsistent with the medical evidence.  In addition, because 
the service medical records were made contemporaneously with 
seeking medical care, the veteran's statements or lack 
thereof as to his state of health at that time are more 
probative than his current statements made over 30 years 
later and in the process of seeking monetary benefits.  

Finally, the Board finds that the evidence fails to show a 
continuity of symptomatology.  Where chronicity of a disease 
is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between 
the currently claimed disability and a condition noted in 
service.  38 C.F.R. § 3.303(b) (2006).  However, the 
veteran's allegation as to continuity of symptomatology, 
standing alone, is not plausible in light of the absence of 
continuous symptomatology in the medical evidence of record.  
See McManaway v. West, 13 Vet. App. 60, 66-67 (1999).   The 
first medical evidence showing a diagnosis of migraines is 
from June 1998, almost 27 years after the veteran's 
separation from service.  Thus the medical evidence fails to 
corroborate the veteran's allegations of continuity of 
symptomatology.  Service connection is, therefore, not 
established based upon chronicity of migraine headaches.  
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed.Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  

The Board finds that the preponderance of the evidence is 
against finding a nexus between the veteran's current 
migraine headaches and any injury or disease incurred in 
service.  The preponderance of the evidence being against the 
veteran's claim, the benefit of the doubt doctrine is not 
applicable.  Consequently, the veteran's claim must be 
denied.

  
ORDER

Entitlement to service connection for migraine headaches is 
denied.





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


